Citation Nr: 1500969	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent between November 2005 and June 2007 and after September 2007 for degenerative joint disease of the right shoulder, with rotator cuff arthropathy and supraspinatus tear.

3.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

An April 2007 rating decision granted, in pertinent part, service connection for right shoulder degenerative joint disease, rated at 20 percent effective November 2005.  A September 2008 rating decision granted a temporary total disability rating for the right shoulder disability from June 2007 to September 2007.  As the Veteran is presumed to be seeking the maximum schedular benefit available and has not indicated otherwise, this issue remains in appellate status.  AB v Brown, 6 Vet. App. 35, 38 (1993).

In February 2009, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Hearings were scheduled in April 2012 and 2014 at the RO in Houston, Texas.  A review of the file indicates that the Veteran did not attend the hearings nor did he provide reasons for his failure to attend.  Thus, the hearing requests are deemed withdrawn.  38 C.F.R. § 20.704(d).

In July 2014, the Board remanded the case to the RO for additional development.  The matter has since returned.

In January 2013, the Veteran submitted an Application for Increased Compensation Based on Unemployability due to his shoulders and psychiatric disability.  However, the RO never addressed this claim in any rating decision.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  22 Vet. App. 447, 453 (2009).  Thus, in light of the Veteran's contention that he is unemployable by his right shoulder, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the increased rating claim, and is properly before the Board.  Id.  As such, the issue has been addressed on the title page above.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ear hearing loss for VA disability purposes has not been shown. 

2.  Left ear hearing loss was not shown in service or within one year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's left ear hearing loss is etiologically related to his active service, to include in-service noise exposure.

2.  From November 2005 to June 2007 and after September 2007, the Veteran's service-connected degenerative joint disease of the right shoulder is shown to have been productive of some limitation of motion, but without motion limited to midway between the side and shoulder level.
 

CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  From November 2005 to June 2007 and after September 2007, the criteria for a rating in excess of 20 percent for service-connected right shoulder degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2005 and December 2012 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in November 2006 and November 2008.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

VA examinations regarding the Veteran's claims were conducted in August 2006, October 2008, January 2013, February 2014, and September 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide sufficient evidentiary bases for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the increased rating claim has been met.  38 C.F.R. § 3.159(c)(4). 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claim

The Veteran asserts his bilateral hearing loss is the result of his active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  It is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, "Characterization of High Frequency Sensorineural Hearing Loss," Under Secretary for Health (October 4, 1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The determination of whether a Veteran has a hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

The Veteran's STRs show in June 1967, February 1969, and April 1971, he had normal examinations of the ears and ear drums, multiple audiometric examinations with normal findings, and denied having any hearing loss.

It is not until November 2005, almost twenty-five years after his separation from service, the Veteran sought service connection for hearing loss beginning in January 1969 due to noises machine guns and rockets during his service.

In August 2006, the Veteran was afforded a VA audiological examination, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
35
LEFT
20
20
20
25
40

His Maryland CNC speech recognition scores were 100 percent in both ears. The examiner diagnosed the Veteran with normal hearing to 3000 Hz and mild sensorineural loss above 3000 Hz.  These hearing levels do not meet the VA requirements for a hearing loss disability in the right ear, but does meet the VA requirement for hearing loss disability in the left ear.  The examiner also opined that the Veteran's hearing loss is not due to reported military noise exposure.

The Veteran was scheduled for a second VA audiological examination in September 2014.  However, while the Veteran showed up to the examination, he indicated that he no longer wanted to undergo testing.

In view of the foregoing, the Board finds that with regard to the right ear, there is no evidence of the Veteran having hearing loss for VA purposes.  Palczewski v. Nicholson, 21 Vet.App. 174 (2007).  Thus, service connection for the right ear is denied on this basis.

With regard to the left ear, the Board finds that the most probative evidence is the VA opinion that determines that the Veteran's hearing loss is not related to noise exposure in service.  The Board recognizes the Veteran's contention that he has hearing loss in service related to machine gun and rocket noise; however, the VA examiner's opinion provided a rationale for his opinion, indicating that there was no evidence of hearing loss in service and that research shows that hearing loss due to noise exposure does not progress once the noise is discontinued.  

The preponderance of the competent and probative evidence fails to establish that the Veteran has a right ear hearing loss disability for VA purposes, and that his left ear hearing loss is etiologically related to or aggravated by the Veteran's exposure to noise in service.  The preponderance of the evidence is against the claim on any basis.  There is no reasonable doubt. 38 U.S.C.A. § 5107(b).  The claim must be denied

Increased Rating Claim

The Veteran asserts that he is entitled to an increased rating for his service-connected degenerative joint disease of the right shoulder.

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6.

Functional loss due to pain is rated at the same level as functional loss where motion is impeded. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, pertaining to functional impairment and painful motion.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-85 (1997).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

In November 2005, the RO granted service connection for degenerative joint disease of the right shoulder, evaluated as 20 percent disabling.  Afterwards, in September 2008, the RO assigned a 100 percent rating from June 2007 through September 2007 based on surgical treatment requiring convalescence.  

Under 38 C.F.R. § 4.71a, DC 5201 (limitation of arm motion) provides that an evaluation of 20 percent requires limitation of arm motion at shoulder level.  A 30 percent rating requires limitation of arm motion midway between side and shoulder level.

The Board finds that the criteria for a rating in excess of 20 percent are not shown to have been met from November 2005 to June 2007 or after September 2007.

The Veteran was afforded multiple VA examinations for his right shoulder.  At a March 2007 VA examination, the Veteran had right shoulder abduction of 160 degrees and full flexion of 180 degrees. At an October 2008 VA examination, the Veteran had normal right shoulder range of motion.

At a January 2013 VA examination, the Veteran had right shoulder flexion and abduction of 100 degrees, but the VA examiner opined that the Veteran had no functional impairment. At a February 2014 VA examination, the Veteran did not have any functional loss or functional impairment of the right shoulder.  The Veteran's right shoulder flexion and abduction had increased to 120 degrees.  The examiner opined that the Veteran's right shoulder did not impact his ability to perform any type of occupational task.

Finally, at a September 2014 VA examination, it was again noted that the Veteran did not have any functional loss or functional impairment of the right shoulder.  His range of motion remained stable at 120 degrees for flexion and abduction.  Once again, the examiner opined that the Veteran's right shoulder did not impact his ability to perform any type of occupational task.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40,4.45, and 4.59, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.

At the March 2007 VA examination, the Veteran had limited range of motion due to pain, fatigability, weakness, and lack of endurance.  At the October 2008 VA examination, the Veteran reported weakness, lack of endurance, fatigability, and pain.  However, on examination, the right shoulder had no signs of weakness, tenderness, or guarding of movement.  The only objective finding was decreased range of motion with pain in abduction. In subsequent VA treatment records dated in July 2009, his right shoulder had full range of motion with no tenderness.

At the February 2014 VA examination, the Veteran's right shoulder had less movement than normal with weakness, but he was able to perform three repetitions without additional loss of motion.  At the September 2014 VA examination, the Veteran continued to have weakness and limited function due to pain and loss of range of motion in the right shoulder.  However, he was able to use his right shoulder for repetitive use with at least three repetitions with no additional functional loss or range of motion.  While the Veteran had slightly reduced strength, he had no muscle atrophy.  In addition, the Veteran did not report having flare-ups.

In summary, the most recent VA examination notes that there was no additional loss of motion after repetitive use and the Veteran reported having no flare-ups.  Although the Veteran's complaints of pain have been considered, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, when the findings are considered together with the evidence, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

The Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. right shoulder pain and functional loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings of the last VA examination in September 2014 should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

In conclusion, as the VA examinations show that the Veteran retained the ability to raise his shoulder above shoulder level, or more than 90 degrees, a rating in excess of 20 percent is not warranted and the claim must be denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a rating in excess of 20 percent prior to June 2007 and after September 2007 for degenerative joint disease of the right shoulder, with rotator cuff arthropathy and supraspinatus tear, is denied.


REMAND

As noted above, the Board finds that the record has raised an unadjudicated claim for a TDIU rating.  Rice v. Shinseki, supra.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the TDIU claim must be remanded to the RO for adjudication in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. The RO shall provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.

2. Send the Veteran a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

3. Obtain and associate with the record all identified outstanding records of VA treatment dated from January 2013, to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

4. After the above has been completed, the Veteran should also be afforded an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should determine, without taking age into account, whether it is as least as likely as not that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities, either jointly or singularly. 

In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disorders, and the findings contained in the VA examination reports and VA and private treatment notes of record. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. After all development has been completed, the RO shall adjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


